Citation Nr: 0115153	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to nonservice-connected pension benefits, to 
include the question of whether the veteran's income is 
excessive for purposes of eligibility for such benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1966.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a series of rating decisions of the RO.  
In a June 1996 decision, the RO denied the veteran's claim 
seeking non-service connected pension benefits as it was 
determined that his income was excessive.  His claim was 
subsequently denied by a September 1996 decision, which 
determined that he was not shown to be disabled by his non-
service connected disorders.  In September 1996, the veteran 
submitted a letter indicating his disagreement with the prior 
decision.  In February 1997, the veteran's appeal was 
administratively closed due to excessive income, and that 
denial was continued in a March 1997 decision.  The veteran 
again submitted a letter of disagreement in March 1997.  In 
September 1997, the RO continued the denial of his claim due 
to excessive income.  The veteran submitted a notice of 
disagreement with that decision in October 1997.  A statement 
of the case was issued in January 1999.  A substantive appeal 
was received in February 1999.

The record reflects that the veteran was afforded a 
videoconference hearing before an Acting Member of the Board 
in May 1999, but due to an inaudible recording, no transcript 
of that hearing was available.  The Board remanded the 
veteran's claim in August 1999 in order to provide the 
veteran with another hearing opportunity.  Following the 
Board's remand, the veteran was afforded another 
videoconference hearing before an Acting Member of the Board 
in October 1999.  A transcript of that hearing is of record.  
The case was returned to the Board.

In January 2000, the Board remanded the case for further 
development of the evidence by the RO.  In July 2000, the RO 
continued to deny the claim.  The case subsequently was 
returned to the Board for further appellate adjudication.

At the undersigned Board Member's request, in a May 2001 
letter, the Board's Administrative Service notified the 
veteran that the Board Member who had conducted his October 
1999 hearing is no longer employed by the Board, and afforded 
him the opportunity to request another hearing.  The veteran 
subsequently responded that he did not want another hearing.  


REMAND

Following a review of the claims file, the Board finds that, 
unfortunately, further remand of the issue of entitlement to 
nonservice-connected pension benefits is warranted.

The RO had denied the veteran's claim because it found the 
income provided by the veteran was excessive for receipt of 
nonservice-connected pension benefits.  The veteran had 
contended that his income had decreased and his deductible 
expenses had increased since the RO's last rating decision.  

In support of his contention, the veteran submitted a 
statement in January 1999 in which he indicated that his 
weekly unemployment benefits had been decreased.  A letter 
dated in March 1999 was received from the veteran's employer, 
which stated that the veteran was laid off because he was 
physically unable to work as a trim carpenter.  During the 
October 1999 videoconference hearing, the veteran testified 
that he was currently working on a part-time, temporary 
basis.  As such, the Board determined that the RO should 
obtain current financial information from the veteran and 
that then re-evaluate whether such income information meets 
the eligibility requirements for receipt of nonservice-
connected pension benefits. 

Following the remand directives, in January 2000, the RO sent 
a letter to the veteran requesting additional medical 
treatment information and a Income Eligibility Verification 
form and Medical Expense Report form.  No response was 
received from the veteran.  In March 2000, the RO sent 
another letter to the veteran asking him to furnish the 
information requested in the January 2000 letter.  No 
response was received from the veteran.

The Board notes, however, that on November 9, 2000, during 
the pendency of this appeal, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duties to 
notify and assist a claimant.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000).  See also 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Pursuant to the Act, VA is required to notify the claimant of 
the evidence necessary to complete the application for the 
benefit sought, as well as of its efforts to procure relevant 
evidence; under some circumstances, multiple notices may be 
required.  Moreover, required development action may include 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination (or, 
obtaining a medical opinion) when such evidence may aid in 
substantiating entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
evidence sufficient to adjudicate the claim.  See generally 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
14 Stat. 2096 (2000).  

As such, and mindful of the duties imposed by the Act, the 
Board finds that another attempt should be made to obtain 
updated financial information from the veteran.  However, the 
veteran and his representative are advised that failure to do 
so may well result in a denial of the benefits sought on 
appeal, as the Board will have no choice but to rely on the 
information that formed the basis for the RO's prior denial.  
The veteran and his representative are also reminded that if 
the veteran's income is deemed excessive for VA pension 
benefits purposes, adjudication of the claim on the merits 
(i.e., on the basis of the veteran's disabilities) will be 
unnecessary.    

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should once again supply the 
veteran with a new income eligibility 
verification form (VA Form 21-0516-1) in 
order to obtain accurate information as 
to his current net worth and income.  The 
veteran should also be asked to provide 
current information of any exclusions 
from income, such as unreimbursed medical 
expenses, and such information should be 
reported on a Medical Expense Report (VA 
Form 21-8416).  A copy of the completed 
forms from the veteran should be made 
part of the claims folder.  The veteran 
and his representative are advised that 
failure to provide the requested 
information may well result in a denial 
of the claim on appeal.   

2.  If, on the basis of the information 
provided, the RO determines that the 
veteran's income is not excessive for VA 
nonservice-connected pension purposes, 
and the claim is to be considered on the 
merits, the RO should undertake any 
further development of the evidence 
warranted by the Veterans Claims 
Assistance Act of 2000, to include 
obtaining copies of any recent medical 
treatment records and if appropriate, 
conducting another VA examination of the 
veteran.  After undertaking such 
appropriate development, and after 
reviewing all medical evidence of record, 
a rating decision should then be prepared 
which identifies all of the veteran's 
nonservice-connected disabilities and 
assigns a percent disability evaluation 
to each.

3.  Thereafter, the RO should 
readjudicate the issue of the veteran's 
entitlement to nonservice-connected 
pension benefits, to include the question 
of whether the veteran's income exceeds 
statutory limitations for nonservice-
connected pension benefits for the 
annualization period at issue.  In this 
regard, the RO should clearly explain how 
it arrives at the income and unreimbursed 
medical expense figures that it used to 
calculate the veteran's countable income 
for the 12-month annualization period at 
issue.

4.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate time period for 
response thereto before the veteran's 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



